DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-10, 12-16, and 18-20 are pending, claims 2, 11, and 17 have been cancelled, and claims 1, 3-10, 12-16, and 18-20 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-10, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banik (US 2006/0069306), in view of Hotto (US 2011/0301414) and Weisenburgh (US 2008/0081948).
Regarding claim 1, Banik discloses a surgical visualization system (figure 1), comprising: an imaging device (digital imaging system [0016]; see endoscope 18, figure 3) comprising; an imaging lens (an image sensor…optical lenses…[0016]); and a lens cleaning system (irrigation liquid…pump 145 [0024]; see pump 145, figure 2), comprising: a plurality of fluid ports (256, figure 3; [0029]; suction [0018]) configured to eject a cleaning fluid against the imaging lens ([0029]) and suction the cleaning fluid away from the imaging lens (suction to the lumens…[0018]); a user interface (computer interface, figure 2 | GUI [0025]); and a control circuit (108, figure 2) configured to: monitor a plurality of parameters indicative of lens transparency of the imaging lens (presence of obstructing material…image analysis program [0035] | measurements…from one or more environmental sensors…combined with image information as analyzed by the image analysis program to control the supply of irrigation and aspiration [0031]). Banik is silent regarding a temperature sensor of the imaging lens; the control circuit configured to: the plurality of parameters comprises a temperature of a patient cavity and a temperature of the imaging lens; determine a fluid temperature above the temperature of the patient cavity sufficient to maintain the temperature of the imaging lens above the temperature of the patient cavity; heat the cleaning fluid to the fluid temperature; and present, through the user interface, a lens transparency level based on at least one parameter of the plurality of parameters.
Hotto teaches a closed loop control, where one or more temperature sensors are used to regulate the internal temperature of the endoscope/sheath and/or lens or optical port area ([0075]). A measurement is made of the internal temperature and compared to the measured external temperature of the body cavity ([0075]). A heating element is energized to heat the sheath and endoscope to a temperature that matches or approximates the outside temperature ([0075]). Additionally, the temperature data and/or other sensor data may be displayed ([0051]). 
Weisenburgh teaches heating the irrigation fluid and/or the pressurized gas to reduce the potential for fogging ([0051]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify system of Banik with a temperature sensor, a closed-loop control system, and to display data as taught by Hotto. Doing so would reduce or eliminate moisture condensation or fogging ([0074]) and provide additional sensory information to the display (i.e., the temperature data [0051]). Additionally, it would have been obvious to heat the irrigation fluid based on the closed-loop control system as taught by Weisenburgh. Doing so would reduce the potential for fogging ([0051]). The modified system would have a temperature sensor of the imaging lens (temperature sensor…lens [0075]; Hotto); the control circuit configured to: the plurality of parameters comprises a temperature of a patient cavity and a temperature of the imaging lens ([0075]); determine a fluid temperature above the temperature of the patient cavity sufficient to maintain the temperature of the imaging lens above the temperature of the patient cavity (approximates the outside temperature [0075] | the examiner interprets the “approximates” can be above the outside temperature); heat the cleaning fluid to the fluid temperature ([0051]; Weisenburgh); and present, through the user interface, a lens transparency level (temperature data and/or other sensor data can be displayed [0051]; Hotto | the examiner interpreted the ‘lens transparency level’ can be temperature data, as the temperature data can indicate fogging/condensation, or ‘presence of obstructing matter’ [0034]-[0035] of Banik) based on at least one parameter of the plurality of parameters.
Regarding claim 5, Banik further discloses the at least one parameter is an image integrity level of a frame captured by the imaging device through the imaging lens (an image analysis program…employs a wash routine [0033]).  
Regarding claim 6, Banik further discloses the at least one parameter is an image blurriness level of a frame captured by the imaging device through the imaging lens (image contains too many dark or other colored pixels, the presence of obstructing material is presumed [0035]; Banik).  
Regarding claim 7, Banik further discloses the control circuit is further configured to detect an excessive deterioration of the lens transparency level based on the at least one parameter (image contains too many dark or other colored pixels, the presence of obstructing material is presumed [0035]; Banik).  
Regarding claim 8, Banik further discloses the control circuit is further configured to automatically activate the lens cleaning system to remedy the excessive deterioration of the lens transparency level (system control software initiates a blast of cleaning solution [0034]; Banik).  
Regarding claim 9, Banik further discloses detecting the excessive deterioration of the lens transparency level is achieved by comparing values of the at least one parameter with a predetermined threshold (determine the number of pixels…contains too many dark or other colored pixels, the presence of obstructing material is presumed [0035]; Banik | a predetermined threshold is used to determine if there are “too many” dark or other colored pixels).  
Regarding claim 10, Banik discloses a surgical visualization system (figure 1), comprising: an imaging device (digital imaging system [0016]; see endoscope 18, figure 3) comprising: an imaging lens (an image sensor…optical lenses…[0016]); a lens cleaning system (irrigation liquid…pump 145 [0024]; see pump 145, figure 2), comprising: a plurality of fluid ports (256, figure 3; [0029]; suction [0018]) configured to eject a cleaning fluid against the imaging lens ([0029]) and suction the cleaning fluid away from the imaging lens (suction to the lumens…[0018]);3 user interface (computer interface, figure 2 | GUI [0025]); and a control circuit (108, figure 2) configured to: monitor at least one parameter of a plurality of parameters indicative of lens transparency of the imaging lens (presence of obstructing material…image analysis program [0035] | measurements…from one or more environmental sensors…combined with iamge information as analyzed by the image analysis program to control the supply of irrigation and aspiration [0031]). Banik is silent regarding a temperature sensor of the imaging lens; the control circuit configured to: wherein the plurality of parameters comprises a temperature of a patient cavity and a temperature of the imaging lens; determine a fluid temperature above the temperature of the patient cavity sufficient to maintain the temperature of the imaging lens above the temperature of the patient cavity; heat the cleaning fluid to the fluid temperature; detect an excessive deterioration of the lens transparency based on the at least one parameter; and automatically activate the lens cleaning system to remedy the excessive deterioration of the lens transparency.  
Hotto teaches a closed loop control, where one or more temperature sensors are used to regulate the internal temperature of the endoscope/sheath and/or lens or optical port area ([0075]). A measurement is made of the internal temperature and compared to the measured external temperature of the body cavity ([0075]). A heating element is energized to heat the sheath and endoscope to a temperature that matches or approximates the outside temperature ([0075]). Additionally, the temperature data and/or other sensor data may be displayed ([0051]). 
Weisenburgh teaches heating the irrigation fluid and/or the pressurized gas to reduce the potential for fogging ([0051]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify system of Banik with a temperature sensor, a closed-loop control system, and to display data as taught by Hotto. Doing so would reduce or eliminate moisture condensation or fogging ([0074]) and provide additional sensory information to the display (i.e., the temperature data [0051]). Additionally, it would have been obvious to heat the irrigation fluid based on the closed-loop control system as taught by Weisenburgh. Doing so would reduce the potential for fogging ([0051]). The modified system would have a temperature sensor of the imaging lens (temperature sensor…lens [0075]; Hotto); the control circuit configured to: wherein the plurality of parameters comprises a temperature of a patient cavity and a temperature of the imaging lens ([0075]); determine a fluid temperature above the temperature of the patient cavity sufficient to maintain the temperature of the imaging lens above the temperature of the patient cavity (approximates the outside temperature [0075] | the examiner interprets the “approximates” can be above the outside temperature); heat the cleaning fluid to the fluid temperature ([0051]; Weisenburgh); detect an excessive deterioration of the lens transparency based on the at least one parameter (image contains too many dark or other colored pixels, the presence of obstructing material is presumed [0035]; Banik); and automatically activate the lens cleaning system to remedy the excessive deterioration of the lens transparency (system control software initiates a blast of cleaning solution [0034]; Banik).  
Regarding claim 14, Banik further discloses the at least one parameter is an image integrity level of a frame captured by the imaging device through the imaging lens (an image analysis program…employs a wash routine [0033]).  
Regarding claim 15, Banik further discloses the at least one parameter is an image blurriness level of a frame captured by the imaging device through the imaging lens (image contains too many dark or other colored pixels, the presence of obstructing material is presumed [0035]; Banik).  
Regarding claim 16, Banik discloses a surgical visualization system (figure 1), comprising: an imaging device comprising (digital imaging system [0016]; see endoscope 18, figure 3); an imaging lens (an image sensor…optical lenses…[0016]); a lens cleaning system (irrigation liquid…pump 145 [0024]; see pump 145, figure 2), comprising: a plurality of fluid ports (256, figure 3; [0029]; suction [0018]) configured to eject a cleaning fluid against the imaging lens ([0029]) and suction the cleaning fluid away from the imaging lens (suction to the lumens…[0018]); a user interface (computer interface, figure 2 | GUI [0025]); and a control circuit (108, figure 2) configured to: monitor at least one parameter of a plurality of parameters indicative of lens occlusion of the imaging lens (presence of obstructing material…image analysis program [0035] | measurements…from one or more environmental sensors…combined with image information as analyzed by the image analysis program to control the supply of irrigation and aspiration [0031]). Banik is silent regarding a temperature sensor of the imaging lens; the control circuit configured to: wherein the plurality of parameters comprises a temperature of a patient cavity and a temperature of the imaging lens; determine a fluid temperature above the temperature of the patient cavity sufficient to maintain the temperature of the imaging lens above the temperature of the patient cavity; heat the cleaning fluid to the fluid temperature; and provide, through the user interface, a lens occlusion level based on the at least one parameter.  
Hotto teaches a closed loop control, where one or more temperature sensors are used to regulate the internal temperature of the endoscope/sheath and/or lens or optical port area ([0075]). A measurement is made of the internal temperature and compared to the measured external temperature of the body cavity ([0075]). A heating element is energized to heat the sheath and endoscope to a temperature that matches or approximates the outside temperature ([0075]). Additionally, the temperature data and/or other sensor data may be displayed ([0051]). 
Weisenburgh teaches heating the irrigation fluid and/or the pressurized gas to reduce the potential for fogging ([0051]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify system of Banik with a temperature sensor, a closed-loop control system, and to display data as taught by Hotto. Doing so would reduce or eliminate moisture condensation or fogging ([0074]) and provide additional sensory information to the display (i.e., the temperature data [0051]). Additionally, it would have been obvious to heat the irrigation fluid based on the closed-loop control system as taught by Weisenburgh. Doing so would reduce the potential for fogging ([0051]). The modified system would have a temperature sensor of the imaging lens (temperature sensor…lens [0075]; Hotto); the control circuit configured to: wherein the plurality of parameters comprises a temperature of a patient cavity and a temperature of the imaging lens ([0075]); determine a fluid temperature above the temperature of the patient cavity sufficient to maintain the temperature of the imaging lens above the temperature of the patient cavity (approximates the outside temperature [0075] | the examiner interprets the “approximates” can be above the outside temperature); heat the cleaning fluid to the fluid temperature ([0051]; Weisenburgh); and provide, through the user interface, a lens occlusion level  (temperature data and/or other sensor data can be displayed [0051]; Hotto | the examiner interpreted the ‘lens occlusion level’ can be temperature data, as the temperature data can indicate fogging/condensation, or ‘presence of obstructing matter’ [0034]-[0035] of Banik) based on the at least one parameter.  
Regarding claim 19, Banik further discloses the at least one parameter is an image blurriness level of a frame captured by the imaging device through the imaging lens (image contains too many dark or other colored pixels, the presence of obstructing material is presumed [0035]; Banik).  
Regarding claim 20, Banik further discloses the control circuit is further configured to detect an excessive occlusion of the imaging lens based on the at least one parameter (image contains too many dark or other colored pixels, the presence of obstructing material is presumed [0035]; Banik).

Claim(s) 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Banik (US 2006/0069306) and Hotto (US 2011/0301414) and Weisenburgh (US 2008/0081948) as applied to claim 1 (for claim 3) and claim 10 (for claim 12) and claim 16 (for claim 18) above, and further in view of Katakura (US 2011/0230719). 
Regarding claims 3 and 12 and 18, Banik and Hotto and Weisenburgh disclose all of the features in the current invention as shown above in claims 1, 10, and 16. They are silent regarding the at least one parameter of is light refraction of an infrared light refracted transverse to the imaging lens.  
Katakura teaches an image capturing apparatus which has a light source unit (2, figure 1). The insertion member (30b, figure 2) has an infrared light irradiation lens (30g, figure 3) for outputted near infrared light ([0059]). A photodetector (54, figure 9) detects reflection light of aiming light emitted from aiming LD light source (50, figure 9) and inputted to near infrared light irradiation lens (30g, figure 3) at the tip of body cavity insertion unit through optical cable (LC5, figure 9) reflected from near infrared light irradiation lens 30g due to a stain attached to the surface thereof and returned to optical cable ([0132]). The reflection light is detected by the photodetector and a detection signal is received by a control unit (38, figure 9), where a control signal is outputted from the control unit  to the gas/liquid feed control unit (5, figure 9; [0133]).
It would have been obvious to modify the system of Banik, Hotto, and Weisenburgh with an infrared light source (50, figure 9), photodetector (54, figure 9), an optical fiber coupler (53, figure 9), optical cable (LC5, figure 9), near infrared light irradiation lens (30g, figure 3), and control unit (38, figure 9). Doing so would detect and remove a stain from an irradiation window ([0015]). The modified system would have the at least one parameter is light refraction of an infrared light refracted transverse to the imaging lens ([0132]-[0133]; Katakura).  

Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Banik (US 2006/0069306) and Hotto (US 2011/0301414) and Weisenburgh (US 2008/0081948) as applied to claim 1 (for claim 4) and claim 10 (for claim 13) above, and further in view of Swinehart (US 2019/0094084).
Regarding claim 4 and 13, Banik and Hotto and Weisenburgh disclose all of the features in the current invention as shown above for claims 1 and 10. They are silent regarding the imaging device comprises a capacitive sensor, and wherein the at least one parameter relates to measurements of the capacitive sensor.  
Swinehart teaches a surgical instrument where a MEMS pressure sensor is used to determine a change in fluid pressure within a sac ([0029]). Alternatively, a capacitive sensor can be used, where the sensor signal includes an electrical signal that is indicative of a change in capacitance caused by displacement of a surface of the sensor transducing portion facing the sensor due to a change in fluid pressure ([0029]). 
It would have been obvious to modify the imaging device to have a capacitive sensor as taught by Swinehart. Doing so would be an alternative sensor to a pressure sensor ([0029]; Swinehart). The modified system would have the imaging device comprises a capacitive sensor ([0029]; Swinehart), and wherein the at least one parameter relates to measurements of the capacitive sensor (measurements…from the one or more environmental sensors may be combined with image information…irrigation and aspiration [0031]; Banik).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 28, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795